DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the application identified above including claims filed on 10/15/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 that depends upon claim 1 recites “the plurality of porous disks include a first porous disk … that extends from the outer circumferential surface of the injection cylinder to the inner circumferential surface of the shroud”.  Therefore the first porous disk does not have spacing between the porous disk and the shroud.  Claim 1 recites “the plurality of porous disks are spaced a distance from an inner circumferential surface of the shroud”.  Therefore all of the plurality of porous disks have spacing between the porous disks and the shroud.  Consequently, the claim 12 first porous disk does not include all the limitations of claim 1 because the claim 12 porous disk does not include the claim 1 spacing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2014/0238025 A1 (Uhm).
Regarding claim 1, Uhm discloses (see fig. 1; and fig. 3 below) a fuel nozzle (12) comprising: a shroud (64); an injection cylinder (wall 54 defining annular passage 58) surrounded by the shroud (64) and configured to supply fuel (see par. 28, middle) to a combustion chamber (chamber of combustor 22 in fig. 1); a swirler (84) disposed between (swirl vanes 86 of swirler 84 are coupled to injection cylinder 54 as shown in fig. 3 below; air in passage 60 is swirled by the swirl vanes 86 as discussed in par. 30; further swirl vanes extend outward through passage 66; therefore portions of the swirler are between the injection cylinder and the shroud; also see fig. 5) the injection cylinder (54) and the shroud (64); and a plurality of porous disks (50, 52) disposed on the injection cylinder (54) downstream (see fig. 3 below) of the swirler to suppress a flashback phenomenon (one of ordinary skill understands that a flame of a flashback from combustor (20) in fig. 1 can travel upstream from outlet 74 into mixing tubes 70 of fuel nozzle 12 in fig. 3 below, see par. 23, middle) occurring due to a reduction in pressure around the swirler (swirling flow from swirl vanes 86 can reduce pressure in passages 60, 66, and 80 thereby drawing flame upstream through outlet 74 into fuel nozzle 12), wherein the plurality of porous disks (50, 52) are spaced (see “SP” fig. 3 below) a distance from an inner circumferential surface (see “ICS” in fig. 3 below) of the shroud (64).
The recitations “to suppress a flashback phenomenon  occurring due to a reduction in pressure around the swirler” and “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” are interpreted as intended use and the structure of Uhm is capable of performing the functional limitations of intended use. One of ordinary skill understands that a flame of a flashback from combustor (20) in fig. 1 of Uhm can travel upstream from outlet 74 into mixing tubes 70 of fuel nozzle 12 in fig. 3 above (see par. 23, middle).  In addition, swirling flow from swirl vanes 86 can reduce pressure in passages 60, 66, and 80 thereby draw flame upstream through outlet 74 into fuel nozzle 12.  Finally one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle, and Uhm is capable of such a flashback.
The recitation “according to an amount of the reduction in pressure around the swirler” is interpreted as a product by process limitation.  The patentability of a product by process claim does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product may be made by a different process.  Because Uhm discloses the spacing feature (see “SP” in fig. 3 above as discussed above in this 35 USC 102 analysis) for the plurality of porous disks, the instant application claimed product is the same or substantially the same as the corresponding structure of Uhm and thus the instant claim is unpatentable in light of Uhm.
Regarding claim 15, Uhm discloses (see fig. 1; and fig. 3 above) a combustor (22; see fig. 1) comprising: a combustion chamber assembly (22; see fig. 1; also see head end 40 of combustor 22 in fig. 2) comprising a combustion chamber (chamber of combustor 22) in which fuel is combusted; and a fuel nozzle assembly (see fig. 2) comprising a plurality of fuel nozzles (12; see fig. 2) to inject the fuel into the combustion chamber, each of the fuel nozzles (12) comprising: a shroud (64); an injection cylinder (wall 54 defining annular passage 58) surrounded by the shroud (64) and configured to supply fuel (see par. 28, middle) to a combustion chamber (chamber of combustor 22 in fig. 1); a swirler (84) disposed between (swirl vanes 86 of swirler 84 are coupled to injection cylinder 54 as shown in fig. 3 above; air in passage 60 is swirled by the swirl vanes 86 as discussed in par. 30; further swirl vanes extend outward through passage 66; therefore portions of the swirler are between the injection cylinder and the shroud; also see fig. 5) the injection cylinder (54) and the shroud (64); and a plurality of porous disks (50, 52) disposed on the injection cylinder (54) downstream (see fig. 3 above) of the swirler, wherein the plurality of porous disks (50, 52) are spaced (see “SP” fig. 3 above) a distance from an inner circumferential surface (see “ICS” in fig. 3 above) of the shroud (64).
The recitations “to suppress a flashback phenomenon  occurring due to a reduction in pressure around the swirler” and “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” are interpreted as intended use and the structure of Uhm is capable of performing the functional limitations of intended use. One of ordinary skill understands that a flame of a flashback from combustor (20) in fig. 1 of Uhm can travel upstream from outlet 74 into mixing tubes 70 of fuel nozzle 12 in fig. 3 above (see par. 23, middle).  In addition, swirling flow from swirl vanes 86 can reduce pressure in passages 60, 66, and 80 thereby draw flame upstream through outlet 74 into fuel nozzle 12.  Finally one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle, and Uhm is capable of such a flashback.
The recitation “according to an amount of the reduction in pressure around the swirler” is interpreted as a product by process limitation.  The patentability of a product by process claim does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product may be made by a different process.  Because Uhm discloses the spacing feature (see “SP” in fig. 3 above as discussed above in this 35 USC 102 analysis) for the plurality of porous disks, the instant application claimed product is the same or substantially the same as the corresponding structure of Uhm and thus the instant claim is unpatentable in light of Uhm.
Regarding claim 16, Uhm discloses each of the plurality of porous disks (50, 52) includes a disk body (see circumferential shape of each disk body within annular passage 60) and a plurality of flow holes (see flow holes in disks 50 and 52 in fig. 3 above including central flow hole in passage 58) formed in the disk body through which the fuel flows (liquid fuel flows through the disk body and flows through the central flow holes in passage 58).
The recitation “adapted to block the flame produced in the combustion chamber” is interpreted as intended use (such disk bodies are capable of blocking a flame traveling upstream through flame tubes 70 from fuel nozzle outlet 74).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 20 of the instant application 17/502,054 (hereinafter referred to as “the patent application”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 20 of U.S. Patent No. 11,181,270 B2 (hereinafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct.  
Claim 9 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 1-5 of the patent application and thus anticipates claims 1-5 of the patent application in accordance with In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), (MPEP 804).
Claim 10 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 1-3, 6 and 7 of the patent application and thus anticipates claims 1-3, 6 and 7 of the patent application in accordance with In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), (MPEP 804).
Claim 19 of the patent (that includes claim 18 of the patent) has all the structural claim elements of claim 20 of the patent application and thus anticipates claim 20 of the patent application in accordance with In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), (MPEP 804).
Regarding claim 1 of the patent application, the patent claims a fuel nozzle comprising: a shroud; an injection cylinder surrounded by the shroud and configured to supply fuel to a combustion chamber; a swirler disposed between the injection cylinder and the shroud (see text in claim 1 of the patent); and a plurality of porous disks disposed on the injection cylinder downstream of the swirler to suppress a flashback phenomenon occurring due to a reduction in pressure around the swirler (see text in claim 8 of the patent), wherein the plurality of porous disks are spaced a distance from an inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler (see text in claims 1 and 8 of the patent).
The recitation “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” is interpreted as intended use (one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle; this is consistent with the patent col. 6, ll. 47-50; it is noted the specification of the patent can be used as a dictionary to learn the meaning of a term in a claim of the patent, MPEP 804).
Regarding claim 2 of the patent application, the patent claims the swirler is disposed in a middle of the injection cylinder (see text in claim 1 of the patent).
Regarding claim 3 of the patent application, the patent discloses each of the plurality of porous disks includes a disk body and a plurality of flow holes formed in the disk body through which the fuel flows (see text in claim 9 of the patent).  It is noted that the recitation ‘adapted to block the flame produced in the combustion chamber” is interpreted as intended use and the structure recited in claim 9 of the patent is capable of performing the functional recitation of intended use (in scenarios wherein a flame enters the shroud of claim 9 of the patent, the disk body of claim 9 of the patent is accordingly capable).
Regarding claim 4 of the patent application, the patent claims each flow hole has a straight through-hole shape aligned with a flow direction of the fuel (see text in claim 9).
Regarding claim 5 of the patent application, the patent claims the plurality of porous disks are arranged such that a flow direction of each of the flow holes of one of the plurality of porous disks aligns with a flow direction of each of the flow holes of other porous disks of the plurality of porous disks (see text in claim 9 of the patent).
Regarding claim 6 of the patent application, the patent claims each flow hole has a diagonal through-hole shape being at an angle with the flow direction of the fuel (see text in claim 10 of the patent).
Regarding claim 7 of the patent application, the patent claims the plurality of porous disks are arranged such that a flow direction of each of the flow holes of one of the plurality of porous disks is inclined in a first direction, and a flow direction of each of the flow holes of an adjacent porous disk of the plurality of porous disks is inclined in a second direction opposing the first direction (see text in claim 10 of the patent).
Regarding claim 20 of the patent application, the patent claims a gas turbine comprising: a compressor to compress air; a combustor to produce combustion gas by mixing the compressed air with fuel for combustion (see text in claim 18 of the patent); and a turbine to generate power using the combustion gas, wherein the combustor comprises: a combustion chamber assembly comprising a combustion chamber in which fuel is combusted; and a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber (see text in claim 18 of the patent), each of the fuel nozzles comprising: an injection cylinder covered by a shroud and configured to supply fuel to the combustion chamber; a swirler on the injection cylinder and extending towards the shroud, the swirler being disposed in a middle of the injection cylinder (see text in claim 18 of the patent); and a plurality of porous disks (see text in claim 19 of the patent) disposed on the injection cylinder downstream of the swirler to suppress a flashback phenomenon occurring due to a reduction in pressure around the swirler (see text in claim 18 of the patent), wherein the plurality of porous disks are spaced a distance from an inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler (see text in claim 18 of the patent).  
The recitation “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” is interpreted as intended use (one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle; this is consistent with the patent col. 6, ll. 47-50; it is noted the specification of the patent can be used as a dictionary to learn the meaning of a term in a claim of the patent, MPEP 804).

Claims 1-3 and 8-11 of the patent application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of the patent in view of US Patent 5,527,180 (Robinson).
Claim 5 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 1, 3, 8 and 9 of the patent application except for the missing element a plurality of porous disks.  Robinson teaches the instant missing element.  Thus claims 1, 3, 8 and 9 of the patent application are obvious over claim 5 of the patent in view of Robinson (MPEP 804 II. B. 2.).
Claim 7 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 1, 3, 10 and 11 of the patent application except for the missing element a plurality of porous disks.  Robinson teaches the instant missing element.  Thus claims 1, 3, 10 and 11 of the patent application are obvious over claim 7 of the patent in view of Robinson (MPEP 804 II. B. 2.).
Regarding claim 1 of the patent application, the patent claims a fuel nozzle comprising: a shroud; an injection cylinder surrounded by the shroud and configured to supply fuel to a combustion chamber; a swirler disposed between the injection cylinder and the shroud (see text in claim 1 of the patent); and a porous disk disposed on the injection cylinder downstream of the swirler to suppress a flashback phenomenon occurring due to a reduction in pressure around the swirler (see text in claim 1 of the patent), wherein the porous disk is spaced a distance from an inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler (see text in claim 1 of the patent).  
The recitation “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” is interpreted as intended use (one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle; this is consistent with the patent col. 6, ll. 47-50; it is noted the specification of the patent can be used as a dictionary to learn the meaning of a term in a claim of the patent, MPEP 804).
The patent does not claim a plurality of porous disks.
Robinson teaches (see figs. 5A, 5B, 6A and 6B) fuel nozzle 100 and further teaches a plurality of porous disks (122, 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the patent with a plurality of porous disks as taught by Robinson in order to facilitate fuel air mixing and additional flashback suppression capability.
Regarding claim 3 of the patent application, the patent discloses each of the plurality of porous disks includes a disk body adapted to block the flame produced in the combustion chamber and a plurality of flow holes formed in the disk body through which the fuel flows (see text in claim 2 of the patent). 
Regarding claim 8 of the patent application, the patent claims the plurality of flow holes have different diameters (see text in claim 4 of the patent); 
Regarding claim 9 of the patent application, the patent claims the different diameters of the plurality of flow holes increase from an inner peripheral surface of the disk body toward an outer peripheral surface of the disk body (see text in claim 5 of the patent).
Regarding claim 10 of the patent application, the patent claims each disk body of each porous disk has an outer peripheral surface that is spaced apart from the inner circumferential surface of the shroud by a respective predetermined distance (see text in claim 6 of the patent).
Regarding claim 11 of the patent application, the patent claims the respective predetermined distance is determined according to the amount of the pressure reduction around the swirler (see text in claim 7 of the patent).

Claims 15-18 of the application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of the patent in view of Pub. No.: US 2014/0075953 A1 (Myers).
Claim 9 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 15, 16 and 18 of the patent application except for the missing elements a combustor comprising: a combustion chamber assembly comprising a combustion chamber in which fuel is combusted; and a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber.  Myers teaches the instant missing elements.  Thus claims 15, 16 and 18 of the patent application are obvious over claim 9 of the patent in view of Myers (MPEP 804 II. B. 2.).
Claim 10 of the patent (that includes claim 1 of the patent) has all the structural claim elements of claims 15, 16 and 19 of the patent application except for the missing elements a combustor comprising: a combustion chamber assembly comprising a combustion chamber in which fuel is combusted; and a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber.  Myers teaches the instant missing elements.  Thus claims 15, 16 and 19 of the patent application are obvious over claim 10 of the patent in view of Myers (MPEP 804 II. B. 2.).
Regarding claim 15, the patent application, the patent claims a fuel nozzle comprising: a shroud; an injection cylinder surrounded by the shroud and configured to supply fuel to a combustion chamber; a swirler disposed between the injection cylinder and the shroud (see text in claim 1 of the patent); and a plurality of porous disks disposed on the injection cylinder downstream of the swirler to suppress a flashback phenomenon occurring due to a reduction in pressure around the swirler (see text in   claim 8 of the patent), wherein the plurality of porous disks are spaced a distance from an inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler (see text in claims 1 and 8 of the patent).  
The recitation “the flashback being a phenomenon in which a flame produced in the combustion chamber flows back to the fuel nozzle” is interpreted as intended use (one of ordinary skill understands “flashback” to mean a flame traveling upstream from a combustion location to a fuel nozzle; this is consistent with the patent col. 6, ll. 47-50; it is noted the specification of the patent can be used as a dictionary to learn the meaning of a term in a claim of the patent, MPEP 804; also see par. 2 of Myers: “flashback .. occur[s] when the flame within the combustion chamber flashes upstream into … the fuel nozzle).  
The patent does not claim in claims 1 and 8 a combustor comprising: a combustion chamber assembly comprising a combustion chamber in which fuel is combusted; and a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber.
Myers teaches (see fig. 1) a combustor (16) comprising: a combustion chamber assembly (16) comprising a combustion chamber (36) in which fuel is combusted; and a fuel nozzle assembly (plurality of fuel nozzles 28) comprising a plurality of fuel nozzles (plurality of fuel nozzles 28) to inject the fuel into the combustion chamber (36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the patent with a combustor comprising: a combustion chamber assembly comprising a combustion chamber in which fuel is combusted; and a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber as taught by Myers in order to facilitate using a combustion assembly with reduced emissions (see Myers par. 2, top).
Regarding claim 16,  the patent claims each of the plurality of porous disks includes a disk body (see text in claim 9 of the patent) and a plurality of flow holes formed in the disk body through which the fuel flows (see claim 9).  It is noted that the recitation ‘adapted to block the flame produced in the combustion chamber” is interpreted as intended use and the structure recited in claim 9 of the patent is capable of performing the functional recitation of intended use (in scenarios wherein a flame enters the shroud of claim 9 of the patent, the disk body of claim 9 of the patent is accordingly capable).
Regarding claim 17, the patent claims each flow hole has a straight through-hole shape aligned with a flow direction of the fuel, and wherein the plurality of porous disks are arranged such that a flow direction of each of the flow holes of one of the plurality of porous disks aligns with a flow direction of each of the flow holes of other porous disks of the plurality of porous disks (see text in claim 9 of the patent).
Regarding claim 18, the patent claims each flow hole has a diagonal through-hole shape being at an angle with the flow direction of the fuel, and wherein the plurality of porous disks are arranged such that a flow direction of each of the flow holes of one of the plurality of porous disks is inclined in a first direction, and a flow direction of each of the flow holes of an adjacent porous disk of the plurality of porous disks is inclined in a second direction opposing the first direction (see text in claim 10 of the patent ). 


Examiner Note
No prior art was found reasonably combinable teaching the all the limitations of claims 2-11, 17-19 and 20.  Uhm discloses claims 1, 15 and 16 as discussed in the 102 section above.
Regarding claim 2, the closest prior art Shigemi (Japan patent document JPH11248157A) in view Stokes (US Patent 6026645) does not teach the plurality of porous disks are spaced a distance from an inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler (see pars. 23 and 33 of final office action mailed on 02/10/2021 of parent application 16/153,626).  Aono teaches a porous disk spaced from a shroud. However the Aono shroud is a passage for air wherein the shroud of base reference Shigemi is a passage for air and fuel.  There was no good reason found to modify the porous disk of Shigemi in view Stokes to include a spacing or gap and it is not clear what would be the effect of adding a spacing (because of the fuel in passage of Shigemi, i.e. fuel traveling through the spacing for example a slow velocity may encourage flashback) and therefore such a combination appears to be impermissible hindsight.  Further, the motivation of Aono for a porous disk includes regulating airflow supplied to swirler (12) that is downstream of the porous disk (8) in fig. 1.  In contrast the swirler Shigemi in view Stokes is upstream of the porous disk.  Taylor (US Patent 5,399,085) and Zuo (US 20100287942) each teach a similar gap structure.  Prior art was not found regarding independent claim 20 for similar reasons.  A reasonable combination was not able to made regarding Uhm to arrive at any of claims 17 and 18.

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching “the plurality of porous disks have respective diameters that incrementally increase toward the combustion chamber” in combination with limitations of claims 15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
flow holes at angle: US 20100064694;
flow holes with different diameters: 20160025333;
pressure drop results in flashback: US 20140123661 US 20060021354 US 5743727 US 5059114; and
perforated disk: US 4587809.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741